Citation Nr: 0831387	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1962 January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, 
the veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  

The Statement of the Case issued in June 2007 includes the 
claim for a compensable rating for the service-connected 
defective hearing.  In the substantive appeal which was 
received at the RO in the following month, the veteran 
indicated that he was only appealing the claim for service 
connection for bilateral tinnitus.  Accordingly, the Board 
will only address the claim for service connection for 
bilateral tinnitus as that is the only issue that has been 
perfected for appeal.  


FINDING OF FACT

The veteran has bilateral tinnitus related to service. 


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The veteran essentially asserts that he has tinnitus as a 
result of service.  On several occasions, including at his 
May 2008 hearing under oath, he has asserted that his 
symptoms began in service and have continued since that time. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If an organic diseases of the nervous system (e.g., tinnitus) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  
Service treatment records, including the examination report 
at service discharge, are negative for any complaints or 
findings of tinnitus.  Additionally, his DD 214 reflects that 
his military occupational specialty was as an airplane 
mechanic.  

The veteran currently has tinnitus as noted in numerous post-
service treatment records dating back to 1991.  VA afforded 
the veteran an audiological examination in July 2006.  The 
veteran recounted to the examiner an incident in service when 
he was flying on a helicopter and first noticed ringing in 
his ears.  The examiner noted bilateral high frequency 
tinnitus, worse in the right ear. 

As to the veteran's assertions that his tinnitus has 
continued since service, the Board relies on Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), in which the United States 
Court of Appeals for Veterans Claims (Court) noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Accordingly, as the veteran's 
statements that his tinnitus has continued since service are 
within the realm of his knowledge, his statement is competent 
evidence to establish continuity of symptomatology.  

Resolving doubt in the veteran's favor, the Board finds that 
the noise level to which the veteran was exposed to during 
service caused his tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  The Board notes that the veteran currently has 
tinnitus and there is competent evidence establishing 
continuity of symptomatology.  Additionally, the Board 
accepts that noise exposure is consistent with the nature and 
circumstances of the veteran's service occupation as an 
airplane mechanic and as recognized in the grant of service 
connection for defective hearing.  While a February 1998 VA 
examination report noted the veteran's report that tinnitus 
had its onset about eight years before, the vast majority of 
the evidence indicates that tinnitus is related to service.  
Therefore, service connection for tinnitus is granted.


ORDER

Service connection for bilateral tinnitus is granted, subject 
to the regulations governing the award of monetary benefits.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


